                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 1 of 8




                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorney for Plaintiff
                                                                          7                              UNITED STATES DISTRICT COURT
                                                                          8                                      DISTRICT OF NEVADA
                                                                          9 VINA DEJORIA, an individual,
                                                                                                                   CASE NO:
                                                                         10
                                                                                      Plaintiff,
                                                                         11                                                       COMPLAINT
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                 vs.
                                                                         12                                               [JURY TRIAL DEMANDED]
                                                                            DENNY’S INC., a Foreign Corporation,
                                      Telephone (702) 388-4469




                                                                         13
                                                                                      Defendant.
                                                                         14
                                                                                 COMES NOW, Plaintiff VINA DEJORIA, (hereinafter “Plaintiff”) by and through her
                                                                         15
                                                                         16 attorney, Trevor J. Hatfield, Esq., of the law firm Hatfield & Associates, Ltd., and alleges upon
                                                                         17 information and belief against the above-captioned Defendant as follows:
                                                                         18                                    NATURE OF THE ACTION
                                                                         19
                                                                                     This is an age and gender discrimination case in violation of the Age Discrimination in
                                                                         20
                                                                              Employment Act of 1967, as amended (hereinafter the “ADEA”), due to Plaintiff having been
                                                                         21
                                                                         22 terminated for her age, 46, at the time of her termination and 42 U.S.C. Section(s) 1201 et seq.,
                                                                         23 Title VII of the Civil Rights Act of 1964, (hereinafter “Title VII”) and laws of the State of
                                                                         24 Nevada.
                                                                         25
                                                                            ///
                                                                         26
                                                                            ///
                                                                         27
                                                                         28 ///
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 2 of 8




                                                                                                                        PARTIES
                                                                          1
                                                                          2          1.     At all times relevant hereto, Plaintiff, residing in Las Vegas Nevada, was and is

                                                                          3 an individual residing in the State of Nevada and was employed at one of Defendant’s
                                                                          4 restaurants in Las Vegas.
                                                                          5
                                                                                    2.      At all times relevant hereto, Defendant was a foreign corporation licensed to and
                                                                          6
                                                                            conducting business in the State of Nevada, or is, based upon Plaintiff’s information and belief, a
                                                                          7
                                                                          8 corporate entity conducting business on a regular and continuing basis in Nevada.
                                                                          9          3.     All acts which form the basis of this complaint occurred during Plaintiff’s
                                                                         10 employment with Defendant.
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                   4.      All of the acts alleged herein and or failures alleged herein were duly performed
                                                                         12
                                      Telephone (702) 388-4469




                                                                            by and or are attributable to Defendant, acting by and through their agents and employees. Said
                                                                         13
                                                                         14 acts and or failures to act were within the scope of said agency and or employment, and
                                                                         15 Defendant ratified said acts and or omissions.
                                                                         16          5.     Defendant regularly employs fifteen or more persons.
                                                                         17
                                                                                                             JURISDICTION AND VENUE
                                                                         18
                                                                                     6.     The jurisdiction of this Court is predicated upon 28 U.S.C. Section 1331 and
                                                                         19
                                                                         20 1343, to redress the unlawful deprivation of Plaintiff’s rights secured, guaranteed and protected
                                                                         21 by federal law. This Court may also exercise pendant jurisdiction over Plaintiff’s state law
                                                                         22 claims arising under the common law and statutes of the State of Nevada, and which arise from a
                                                                         23
                                                                            common nucleus of operative fact pursuant to 28 U.S.C. Section 1367.
                                                                         24
                                                                                   7.      Venue is proper in the United States District Court for the District of Nevada
                                                                         25
                                                                         26 pursuant to 28 U.S.C. Section 1391(b), wherein Plaintiff resides, all Defendants reside and/or
                                                                         27 regularly conduct business and where all the wrongful conduct occurred.
                                                                         28



                                                                                                                       -2-
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 3 of 8




                                                                                     8.     Plaintiff demands a jury trial of this case pursuant to Local Rule 38-1 and 28
                                                                          1
                                                                          2 U.S.C. Section 1411.
                                                                          3                             ADMINISTRATIVE PREREQUISITES
                                                                          4          9.     Plaintiff has complied with all the administrative prerequisites to action under the
                                                                          5
                                                                              ADEA as follows:
                                                                          6
                                                                                     10.    Plaintiff is a woman that was over the age of 40 years of age at the time of
                                                                          7
                                                                          8 termination. Plaintiff timely filed a formal Charge of Discrimination with the Nevada Equal
                                                                          9 Rights Commission (hereinafter “NERC”) in March 2021 alleging that Plaintiff was subjected to
                                                                         10 age discrimination in violation of the Age Discrimination in Employment Act of 1967 as
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            amended.
                                                                         12
                                      Telephone (702) 388-4469




                                                                                   11.    Plaintiff promptly and diligently accommodated all NERC requests for
                                                                         13
                                                                         14 information and fully cooperated in the agency’s investigation of this matter.
                                                                         15          12.    Plaintiff has exhausted all available administrative remedies in accordance with
                                                                         16 the aforementioned statutes prior to instituting this civil action.
                                                                         17
                                                                                    13.   Plaintiff received her Right to Sue and timely filed this action as to Defendant on
                                                                         18
                                                                            December 27, 2018.
                                                                         19
                                                                         20                                   FACTUAL ALLEGATIONS

                                                                         21          14.    Plaintiff is a Caucasian female. She was hired as by Defendant on or about
                                                                         22 November 2017 as a server. She was promoted to lead server.
                                                                         23
                                                                                  15.    Plaintiff was subjected to harassing and discriminatory comments from co-
                                                                         24
                                                                            workers under the age of 40. Plaintiff was called a racist for refusing to wait on tables of
                                                                         25
                                                                         26 customers in Defendant’s restaurant based on the color of the customers’ skin, which was not
                                                                         27 true. Plaintiff was called “old” and was told she was a dinosaur and came from the “dinosaur
                                                                         28 age.”



                                                                                                                       -3-
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 4 of 8




                                                                                     16.     Plaintiff reported this harassment and hostility, but nothing was done by
                                                                          1
                                                                          2 Defendant’s supervisory management to correct or remediate the harassment.                  Defendant

                                                                          3 suspended and then terminated Plaintiff for allegedly being the Defendant’s employee that was
                                                                          4 engaged in harassment and bullying. Plaintiff’s termination was pretextual and retaliatory for
                                                                          5
                                                                            reporting her harassment and hostility.
                                                                          6
                                                                                                                 CAUSES OF ACTION
                                                                          7
                                                                          8                                     FIRST CAUSE OF ACTION

                                                                          9                                       (Violation of the ADEA)
                                                                         10          17.     Plaintiff incorporates by reference the allegations set forth in the preceding
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              paragraphs of the complaint as though set forth at length herein.
                                                                         12
                                                                                             Defendant’s conduct as detailed herein, was in fact illegal.
                                      Telephone (702) 388-4469




                                                                                     18.                                                                            Plaintiff was
                                                                         13
                                                                         14 subjected to age motivated discriminatory practices, comments, and actions all of which are
                                                                         15 illegal activities as directed, ratified and tolerated by her employer.
                                                                         16          19.     The ADEA makes it unlawful for an employer to discriminate against any
                                                                         17
                                                                              employee because of their age.
                                                                         18
                                                                                     20.     Defendant singled Plaintiff out for termination due to her age, which was over 40
                                                                         19
                                                                         20 at the time of termination.
                                                                         21          21.     Plaintiff is informed and believes that other individuals, not in her protected class,
                                                                         22 were treated better than her.
                                                                         23
                                                                                   22.     As a direct and proximate result of Defendants’ violation of the ADEA, Plaintiff
                                                                         24
                                                                            suffered lost wages, lost benefits, lost seniority, lost future earnings, lost employment
                                                                         25
                                                                         26 opportunities, humiliation, embarrassment, and loss of self-esteem in an amount to be
                                                                         27 determined at trial. Therefore, she seeks all legal and equitable remedies available at law.
                                                                         28 ///



                                                                                                                         -4-
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 5 of 8




                                                                                     26.    Defendant’s violation of the ADEA was willful. Pursuant to 29 U.S.C. § 626(b),
                                                                          1
                                                                          2 Plaintiff requests an award of liquidated damages subject to proof.
                                                                          3          27.    Plaintiff is entitled to pre- and post-interest as well as attorneys’ fees and costs.
                                                                          4                                   SECOND CAUSE OF ACTION
                                                                          5
                                                                                                      (Discrimination in Violation of Title VII: Sex)
                                                                          6
                                                                                     28.    Plaintiff incorporates by reference the allegations set forth in the preceding
                                                                          7
                                                                          8 paragraphs of the Complaint as though set forth at length herein.
                                                                          9          29.    Defendant’s conduct as detailed herein, was in fact illegal. Plaintiff was subjected
                                                                         10 to hostility, harassment and gender motivated discriminatory practices, comments, and actions all
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            of which are illegal activities as directed, ratified tolerated by her employer.
                                                                         12
                                      Telephone (702) 388-4469




                                                                                    30.      As a result of Defendant’s above-stated actions, Plaintiff has suffered irreparable
                                                                         13
                                                                         14 injuries and deprivation of income in the form of wages and prospective benefits, promotion
                                                                         15 opportunities and job assignments due to her as an employee, and emotional pain and suffering,
                                                                         16 mental anguish, humiliation, embarrassment, indignity, and other intangible injuries in an amount
                                                                         17
                                                                            to be proven at trial.
                                                                         18
                                                                                    31.    Plaintiff should be awarded punitive damages as well because of Defendant’s
                                                                         19
                                                                         20 extreme and outrageous conduct.
                                                                         21          32.    As a further result of Defendant’s above-stated actions, it has been necessary for
                                                                         22 Plaintiff to obtain the services of the law offices of Hatfield & Associates, Ltd., to prosecute this
                                                                         23
                                                                            action, and Plaintiff is entitled to reimbursement for those attorney’s fees and costs which have
                                                                         24
                                                                            been reasonably incurred.
                                                                         25
                                                                         26 ///
                                                                         27 ///
                                                                         28 ///



                                                                                                                        -5-
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 6 of 8




                                                                                                               THIRD CAUSE OF ACTION
                                                                          1
                                                                          2                            (Violation of Nevada Statutory Protections,

                                                                          3                          NRS 613.330, Unlawful Employment Practices)
                                                                          4          33.     Plaintiff incorporates Plaintiff incorporates by reference the allegations set forth
                                                                          5
                                                                              in the preceding paragraphs of the Complaint as though set forth at length herein.
                                                                          6
                                                                                     34.     NRS § 613.330 makes it unlawful for an employer to permit sexual harassment,
                                                                          7
                                                                          8 hostility in the workplace, or discriminate against any employee because of their age or gender.
                                                                          9 Defendant’s conduct as detailed herein, was in fact illegal. Plaintiff was subjected to age related
                                                                         10 and motivated discriminatory practices and actions in the workplace, all of which are illegal
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            activities as directed, ratified and tolerated by her employer.
                                                                         12
                                                                                             As a direct and proximate result of Defendant’s violation of N.R.S. § 613.330,
                                      Telephone (702) 388-4469




                                                                                     35.
                                                                         13
                                                                         14 Plaintiff has suffered lost wages, lost benefits, lost seniority, lost future earnings, lost
                                                                         15 employment opportunities, humiliation, embarrassment, and loss of self-esteem in an amount to
                                                                         16 be determined at trial. Therefore, Plaintiff seeks all legal and equitable remedies available at
                                                                         17
                                                                            law.
                                                                         18
                                                                                   36.    Plaintiff should be awarded punitive damages as well because of Defendant’s
                                                                         19
                                                                         20 extreme and outrageous conduct.
                                                                         21          37.     As a further result of Defendants’ above-stated actions, it has been necessary for
                                                                         22 Plaintiff to obtain the services of the law offices of Hatfield & Associates, Ltd., to prosecute this
                                                                         23
                                                                            action, and Plaintiff is entitled to reimbursement for those attorney’s fees and costs which have
                                                                         24
                                                                            been reasonably incurred.
                                                                         25
                                                                         26 ///
                                                                         27 ///
                                                                         28 ///



                                                                                                                        -6-
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 7 of 8




                                                                                                              FOURTH CAUSE OF ACTION
                                                                          1
                                                                          2                        (Retaliation in Violation of the ADEA and Title VII)

                                                                          3          38.     Plaintiff incorporates by reference the allegations set forth in the preceding
                                                                          4 paragraphs of the Complaint as though set forth at length herein.
                                                                          5
                                                                                   39.     Defendant retaliated against Plaintiff for her complaints of hostility, harassment
                                                                          6
                                                                            and age and gender motivated discriminatory practices, comments, and actions all of which are
                                                                          7
                                                                          8 illegal activities as directed, ratified tolerated by her employer.
                                                                          9          40.     Such adverse employment actions by Defendant were in violation of the law.
                                                                         10          41.     As a result of Defendant’s above-stated actions, Plaintiff has suffered deprivation
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              of income in the form of wages and prospective benefits, promotion opportunities and job
                                                                         12
                                      Telephone (702) 388-4469




                                                                              assignments due to her as an employee, and emotional pain and suffering, mental anguish,
                                                                         13
                                                                         14 humiliation, embarrassment, indignity, and other intangible injuries in an amount to be proven at
                                                                         15 trial.
                                                                         16          42.     As a further result of Defendant’s above-stated actions, it has been necessary for
                                                                         17
                                                                              Plaintiff to obtain the services of the law offices of Hatfield & Associates, Ltd., to prosecute this
                                                                         18
                                                                              action, and Plaintiff is entitled to reimbursement for those attorney’s fees and costs which have
                                                                         19
                                                                         20 been reasonably incurred.
                                                                         21                              REQUEST AND PRAYER FOR RELIEF
                                                                         22          WHEREFORE, Plaintiff prays for judgment and damages against Defendant as follows:
                                                                         23
                                                                                     1. An award to Plaintiff for back pay and front pay economic damages in amount to be
                                                                         24
                                                                              shown according to proof;
                                                                         25
                                                                         26          2. An award to Plaintiff for liquidated damages under the ADEA;

                                                                         27          3. An award to Plaintiff for reasonable attorney’s fees and costs;
                                                                         28



                                                                                                                         -7-
                                                                              Case 2:21-cv-01216-APG-DJA Document 1 Filed 06/29/21 Page 8 of 8




                                                                                    4. An award to Plaintiff for interest on any awards at the highest rate allowed by law;
                                                                          1
                                                                          2 and
                                                                          3         5. Such other and further relief as this Court deems just and appropriate.
                                                                          4 Dated this 29th day of June 2021.                    HATFIELD & ASSOCIATES, LTD.
                                                                          5
                                                                                                                                 By: /s/ Trevor J. Hatfield
                                                                          6                                                      Trevor J. Hatfield, Esq. (SBN 7373)
                                                                                                                                 703 South Eighth Street
                                                                          7                                                      Las Vegas, Nevada 89101
                                                                          8                                                      (702) 388-4469 Tel.
                                                                                                                                        Attorney for Plaintiff
                                                                          9
                                                                         10
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                      -8-
